Case: 21-40278      Document: 00516066284         Page: 1    Date Filed: 10/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 22, 2021
                                  No. 21-40278
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Felix Fernando Torres-Reyes,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:20-CR-685


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Felix Fernando
   Torres-Reyes has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Torres-Reyes has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40278     Document: 00516066284          Page: 2   Date Filed: 10/22/2021




                                   No. 21-40278


   We have reviewed counsel’s brief and response to our inquiry, as well as the
   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2